Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Manghirmalani et al. (US 20130208621 A1) - A method of connecting a network forwarding element may include transmitting a first connection request from the forwarding element to a first network controller. After transmitting the first connection request, a rejection message may be received from the first network controller at the network forwarding element, with the rejection message being responsive to the first connection request and with the rejection message including an address of a second network controller, but does not disclose sending, by the control device, the path group to the forwarding device, wherein the path group comprises information of the at least three paths, wherein the path group comprises load sharing paths for a data flow and a reroute protection path, wherein the path group comprises a first field related to a first path in the at least three paths and a second field related to a second path in the at least three paths, wherein the first path and the second path are indicated as load-sharing paths according to the first field and the second field, and wherein the path group instructs the forwarding device to use the first path and the second path in the at least three paths as load-sharing paths and use a third path in the at least three paths as a reroute protection path for the first path and the second path in response to determining that all paths in the load-sharing paths are failed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462